                          Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 1 of 31


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Two Guns Consulting & Construction, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4136 IH 37 N. Service Rd
                                  Odem, TX 78370
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  San Patricio                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 2 of 31
Debtor    Two Guns Consulting & Construction, LLC                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                  Relationship
                                                 District                                 When                           Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                            Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 3 of 31
Debtor   Two Guns Consulting & Construction, LLC                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 4 of 31
Debtor    Two Guns Consulting & Construction, LLC                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 11, 2020
                                                  MM / DD / YYYY


                             X   /s/ Charles Luke Duncan                                                  Charles Luke Duncan
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Sole Managing Member




18. Signature of attorney    X   /s/ Shelby A. Jordan                                                      Date February 11, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Shelby A. Jordan
                                 Printed name

                                 Jordan, Holzer & Ortiz, P.C.
                                 Firm name

                                 500 North Shoreline Blvd.
                                 Suite 900
                                 Corpus Christi, TX 78401
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     361.884.5678                  Email address      sjordan@jhwclaw.com

                                 State Bar No. 11016700 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 5 of 31
                               Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 6 of 31


 Fill in this information to identify the case:
 Debtor name Two Guns Consulting & Construction, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                                                               Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alex E. Paris Equip             Holly Kopko                    Trade debt                                                                                                $60,420.00
 & Sales Co.
 1595 Smith                      hkopko@alexparis.
 Township State                  com
 Road                            724.947.2235
 Atlasburg, PA 15004
 Atlas Trenchless,               Jim Lagios                     Trade debt                                                                                                $55,000.00
 LLC
 1351 Broadway                   jimL@atlas-trenchl
 Street West                     ess.com
 Rockville, MN 56369             320.685.7579
 Badger Daylight                 Lila Beverly                   Trade debt                                                                                                $58,571.01
 Corp.
 75 Remittance Drive,            lbeverly@badgerin
 Suite 3185                      c.com
 Chicago, IL                     877.322.3437
 60675-3185
 Belmont                         Nicole Fletcher                Default judgment                                                                                          $80,022.53
 Aggregates, Inc.
 P.O Box 349                     n.fletcher@belmon
 Bridgeport, OH                  taggregates.com
 43912                           740.795.4644
 Chase Card                                                     Business credit                                                                                           $83,872.26
 Services                                                       card
 P.O. Box 94014
 Palatine, IL
 60094-4014
 Darby Equipment                 Nick Minden                    Trade debt                                                                                              $116,705.16
 Company
 2940 N. Toledo                  nick@darbyequip.c
 Avenue                          om
 Tulsa, OK 74115                 918.582.2340
 DBI, Inc.                       Brandon Cahoone Trade debt                                                                                                               $57,767.00
 15440 W. 109th St.
 Lenexa, KS 66219                bcahoone@dbindt.
                                 com
                                 913.888.2321


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 7 of 31



 Debtor    Two Guns Consulting & Construction, LLC                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Horizon Supply                  John M. Patterson              Trade debt                                                                                              $102,928.73
 Company
 311 White Street
 New Castle, PA                  724.856.3994
 16101
 Leslie Equipment                Tammy                          Trade debt                                                                                                $63,008.10
 Company
 Attn: Tammy
 105 Tennis Center               740.373.5255
 Drive
 Marietta, OH 45750
 Ligonier                        Joseph H. Bucci,               domesticated                                                                                          $1,057,058.85
 Construction Co.                Esquire                        judgment
 P.O. Box 277
 Laughlintown, PA   JHBucci@rothman
 15655              gordon.com
                    412.338.1149
 Longhorn Mulching, James Pyle                                  Trade debt                                                                                              $113,100.00
 Inc.
 7003 E. State      longhornmulching
 Highway 103        @consolidated.net
 Lufkin, TX 75901   936.699.1160
 Luby Equipment     Bob Luby                                    Trade debt                                                                                                $51,730.00
 2300 Cassens Drive
 Fenton, MO 63026   bluby@lubyequipe
                    nt.com
                    636.343.9970
 Magnum Machine     Kyle                                        Trade debt                                                                                              $125,983.26
 Works LLC
 7480 NW Caldwell   magnummachine@
 Road               gmail.com
 Kidder, MO 64649   816.583.7751
 McKinney Drilling  Lawrence Wilcox                             Trade debt                                                                                              $111,950.00
 Company
 2434 Etring Avenue lwilcox@mckinney
 Corpus Christi, TX drilling.com
 78415              361.852.7878
 Miley Fencing      Robert Miley                                Trade debt                                                                                              $131,466.80
 54500 Sarahsville
 Road               mileyfencing@gma
 Senecaville, OH    il.com
 43780              740.509.1830
 Moorhead Brothers, Tena Thomas                                 Trade debt                                                                                                $70,000.00
 Inc.
 P.O. Box 124       tthomas@moorhea
 Blacksburg, SC     dbros.com
 29702              864.839.5488
 Ohio CAT           Joseph Spoonster                            Default judgment                                                                                        $114,237.96
 Box 774439
 4439 Solutions     jspoonster@hrbleg
 Center             al.com
 Chicago, IL        330.563.4011
 60677-4004

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 8 of 31



 Debtor    Two Guns Consulting & Construction, LLC                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Southeastern                    Dawn Boone                     Trade debt                                                                                                $53,675.00
 Equipment Co., Inc.
 P.O. Box 536                    dboone@southeast
 Cambridge, OH                   ernequip.com
 43725                           740.432.6303
 United Rentals                  Lawrence J. Falli, Trade debt                                                                                                            $63,444.88
 (North America) Inc.            Barnett & Garcia
 P.O. Box 840514                 PLLC
 Dallas, TX
 75284-0514
                                 512.266.8803
 YAK MAT, LLC                    Amy Vowell                     Trade debt                                                                                              $316,942.88
 P.O Box 95434
 Grapevine, TX                   ar@yakmat.com
 76099-9734                      601.633.6180




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                          Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 9 of 31




 Fill in this information to identify the case:

 Debtor name         Two Guns Consulting & Construction, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 11, 2020                       X /s/ Charles Luke Duncan
                                                                       Signature of individual signing on behalf of debtor

                                                                       Charles Luke Duncan
                                                                       Printed name

                                                                       Sole Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                         Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 10 of 31

                                                               United States Bankruptcy Court
                                                                      Southern District of Texas
 In re      Two Guns Consulting & Construction, LLC                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Duncan, Charles Luke                                                                 100%                                       ownership
 1230 CR 22
 Corpus Christi, TX 78415


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Sole Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date February 11, 2020                                                      Signature /s/ Charles Luke Duncan
                                                                                            Charles Luke Duncan

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                         Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 11 of 31




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Two Guns Consulting & Construction, LLC                                                  Case No.
                                                                                 Debtor(s)           Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Sole Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       February 11, 2020                                        /s/ Charles Luke Duncan
                                                                      Charles Luke Duncan/Sole Managing Member
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
        Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 12 of 31



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    378-Praxair Distribution Inc.
    PO Box 120812
    Dept 0812
    Dallas, TX 75312-0812



    3C Industrial, LLC
    PO Box 60233
    Corpus Christi, TX 78466




    4Warriors Hydro Excavating
    PO Box 2407
    Elk City, OK 73648




    Adamson & Company, LLC
    4101 S. Alameda
    Corpus Christi, TX 78411




    Ahern Rentals
    PO Box 271390
    Las Vegas, NV 89127-1390




    Airgas USA, LLC
    PO Box 802576
    Chicago, IL 60680-2576




    Alex E. Paris Equip & Sales Co.
    1595 Smith Township State Road
    Atlasburg, PA 15004




    AllTerra Central
    116 E. Huntland Drive
    Austin, TX 78752
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 13 of 31




Altorfer Rents
PO Box 1347
Cedar Rapids, IA 52406-1347




American Express
PO Box 650448
Dallas, TX 75265-0448




American Hallmark Insurance Company
of Texas
777 Main Street, Suite 1000
Fort Worth, TX 76102



American Steel & Supply Inc.
P.O. Box 9721
Corpus Christi, TX 78469




Amigos Equipment Corp.
P.O. Box 4145
Corpus Christi, TX 78469




Anderson Equipment Company
PO Box 823580
Philadelphia, PA 19182-3580




Appalachian Energy Solutions Inc.
90 E. Songbird Road
Bradford, PA 16701




Atlas Trenchless, LLC
1351 Broadway Street West
Rockville, MN 56369
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 14 of 31




B-C Equipment Sales, Inc.
PO Box 10345
Corpus Christi, TX 78460-0345




Badger Daylight Corp.
75 Remittance Drive, Suite 3185
Chicago, IL 60675-3185




Barnett & Garcia, PLLC
Attn: Lawrence J. Falli
3821 Juniper Trace, #108
Austin, TX 78738



Basin Industrial X-Ray
PO Box 4901
Corpus Christi, TX 78469




Belmont Aggregates, Inc.
P.O Box 349
Bridgeport, OH 43912




Branscomb Law
Attn: J.D. Egbert and Jim Clancy
802 N. Carancahua, Ste. 1900
Corpus Christi, TX 78401



Bridgeport Equipment & Tool
15 Acme Street
Marietta, OH 45750




Bucci, Joseph H.
Rothman Gordon, PC
310 Grant St.
Third Floor-Grant Building
Pittsburgh, PA 15219
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 15 of 31




Buckeye Tire Service Inc.
629 Steubenville Ave.
Cambridge, OH 43725




Carber Holdings, Inc.
PO Box 17141
Denver, CO 80217-7141




CAT Financial Commercial Account
Dept 30-2000158507
PO Box 9001036
Louisville, KY 40290-1036



CC Disposal Service
PO Box 2680
San Antonio, TX 78299




CEC Corrosion Services, LLC
PO Drawer D
Sinton, TX 78387




Challenger Services
4530 S. Jackson Ave.
Tulsa, OK 74107




Chase Card Services
P.O. Box 94014
Palatine, IL 60094-4014




Coastal Chemical Co LLC
Department 22
P.O. Box 122214
Dallas, TX 75312-2214
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 16 of 31




Coastal Tool & Supply
4930 IH 37
Corpus Christi, TX 78407




Coastal Valve & Equipment
PO Box 864
George West, TX 78022




Columbus Equipment Supply
P.O. Box 951400
Cleveland, OH 44193




Contractors Building Supply Co, LLC
Dept. 142
PO Box 4458
Houston, TX 77210-4458



Cross Country Pipeline Supply Co.
PO Box 843851
Kansas City, MO 64184-3851




D6 Investment Partners, LLC
1230 CR 22
Corpus Christi, TX 78415




Darby Equipment Company
2940 N. Toledo Avenue
Tulsa, OK 74115




Darr Farms, LLC
21284 TR 257
Newcomerstown, OH 43832
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 17 of 31




DBI, Inc.
15440 W. 109th St.
Lenexa, KS 66219




Dino Piergallini & Sons
41040 Cadiz-Dennison Road
Cadiz, OH 43907




DISA Global Solution, Inc.
Dept. 3731
PO Box 123731
Dallas, TX 75312



DMI International
15715 East Pine Street
Tulsa, OK 74116




DNOW LP
PO Box 200822
Dallas, TX 75320-0822




Duncan, Charles
13807 FM 1944
Odem, TX 78370




Duncan, Charles Luke
1230 CR 22
Corpus Christi, TX 78415




Duncan, Kenneth
13789 FM 1944
Odem, TX 78370
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 18 of 31




DW Dickey & Sons, Inc.
PO Box 189
Lisbon, OH 44432




Ellingson Drainage, Inc.
56113 State Hwy 56
West Concord, MN 55985




Emens Wolper Jacobs & Jasin
Attn: Todd Kildow
250 W. Main St. Suite A
Saint Clairsville, OH 43950



Enviroserve
4600 Brookpark Road
Cleveland, OH 44134




Espy Brothers, LLC
PO Box 1712
Pecos, TX 79772




Farmers Oil Company
313 State Street
Nokomis, IL 62075




Flow Control Equipment
PO Box 60939
Lafayette, LA 70596




Flow Zone LLC
Dept. 248
PO Box 4346
Houston, TX 77210-4346
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 19 of 31




FuelCo Energy LLC
12140 Wickchester Ln., Suite 100
Houston, TX 77079




Great Lakes Petroleum
P.O. Box 780040
Philadelphia, PA 19178-0040




Guernsey Scrap Recycling Trucking, LLC
PO Box 2047
Caldwell, OH 43724




Haas Septic & Portable Toilet Service
PO Box 37
Lower Salem, OH 45745




Hamlin & Jones Excavation and Drainage
19101 White Settlement Trail
Nokomis, IL 62075




Heartbreak Trucking, LLC
PO Box 187
Banquete, TX 78339




Highway Equipment Company of Ohio
P.O Box 645310
Pittsburgh, PA 15264-5310




Hilton Plumbing
103 W. 2nd Street
Pana, IL 62557
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 20 of 31




HMT, LLC
PO Box 841686
Dallas, TX 75284-1686




Home City Ice Company
PO Box 111116
Cincinnati, OH 45211




Horizon Supply Company
311 White Street
New Castle, PA 16101




Howard Concrete Pumping Co., Inc.
701 Millers Road
Cuddy, PA 15031




Hytroc
333 Route 17 North
Mahwah, NJ 07430




Idealease-Rush Truck Leasing
PO Box 2208
Decatur, AL 35609




Integrity Gas Services
7906 N. Sam Houston Pkwy W
Suite 202
Houston, TX 77046



Internal Revenue Service
Centralized Insolvency Operations
P.O. Box 7346
Philadelphia, PA 19101-7346
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 21 of 31




J & B Pipeline Supply Inc.
PO Box 1814
Baytown, TX 77520




J.J. Keller & Associates, Inc.
PO Box 6609
Carol Stream, IL 60197-6609




JAN X-Ray Services, Inc.
PO Box 29253
New York, NY 10087-9253




Jefferson Gas Gathering Company LLC
Attn: Greg Floerke, COO
1515 Arapahoe Street
Tower 1, Suite 1600
Denver, CO 80202-2126


Jefferson Gas Gathering Company LLC
Attn: General Counsel
1515 Arapahoe Street
Tower 1, Suite 1600
Denver, CO 80202-2126


Jones-Portajons
20424 Cadiz Road
Freeport, OH 43973




Kidder Law Firm
Attn: Charles Kidder
6375 Riverside Drive, Suite 200
Dublin, OH 43017



Kimble Recycling & Disposal, Inc.
PO Box 448
Dover, OH 44622
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 22 of 31




Komatsu Financial
P.O. Box 99303
Chicago, IL 60693-9303




La Copa Field Services, Inc.
PO Box 336
Sinton, TX 78387




Landshark Hydroexcavation Services, Inc.
PO Box 841172
Pearland, TX 77584




Law Office of Jeffrey B. Sams, LLC
10400 Blacklick Eastern Road NW
Suite 140
Pickerington, OH 43147



Leslie Equipment Company
Attn: Tammy
105 Tennis Center Drive
Marietta, OH 45750



Ligonier Construction Co.
P.O. Box 277
Laughlintown, PA 15655




Litman Excavating
836 1st Street
New Martinsville, WV 26155




Longhorn Mulching, Inc.
7003 E. State Highway 103
Lufkin, TX 75901
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 23 of 31




Luby Equipment
2300 Cassens Drive
Fenton, MO 63026




M&M Pump and Supply
PO Box 790379
Saint Louis, MO 63179-0379




Magnum Machine Works LLC
7480 NW Caldwell Road
Kidder, MO 64649




MarkWest Liberty Midstream & Resources
Attn: Greg Floerke, COO
1515 Arapahoe Street
Tower 1, Suite 1600
Denver, CO 80202-2126


MarkWest Liberty Midstream & Resources
Attn: General Counsel
1515 Arapahoe Street
Tower 1, Suite 1600
Denver, CO 80202-2126


Matheson Tri-Gas, Inc.
Dept 3028
PO Box 123028
Dallas, TX 75312



Mattern Tire Ltd.
519 Lincoln Ave.
Cadiz, OH 43907




McKinney Drilling Company
2434 Etring Avenue
Corpus Christi, TX 78415
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 24 of 31




Miley Fencing
54500 Sarahsville Road
Senecaville, OH 43780




Millennium Torque & Tensioning, Inc.
PO Box 13
Eighty Four, PA 15330




MO-VAC Service Company of Alice Inc.
PO Box 2237
San Antonio, TX 78298-2237




Moore Control Systems, Inc.
PO Box 677
Katy, TX 77492




Moorhead Brothers, Inc.
P.O. Box 124
Blacksburg, SC 29702




MRC Global (US) Inc.
PO Box 204392
Dallas, TX 75320-4392




MYOCO Pipeline Supply
PO Box 35137
Houston, TX 77235




National Inspection Services, LLC
110 Harold Gauthe Rd
Scott, LA 70583
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 25 of 31




National Lime & Stone Co.
PO Box 120
Findlay, OH 45839-0120




Nicolozakes Trucking & Construction, Inc
PO Box 670
Cambridge, OH 43725-0670




Novel Coworking
720 Rusk
Houston, TX 77002




NuStar Energy, LP
19003 IH-10
San Antonio, TX 78257




Ohio CAT
Box 774439
4439 Solutions Center
Chicago, IL 60677-4004



OQSG
2301 E Lamar Blvd., Suite 250
Arlington, TX 76006




Overstreet & Nestor, LLC
Attn: David R. Overstreet
461 Cochran Road, Box 237
Pittsburgh, PA 15228



Pipeline Supply & Service
1010 Lamar, Ste. 710
Houston, TX 77002
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 26 of 31




Pipelines, Inc.
PO Box 2027
East Liverpool, OH 43920




PowerPlan
21310 Network Place
Chicago, IL 60673-1213




Price Supply, Inc.
109 Cason Road
Broussard, LA 70518




Probst Electric
20897 Fillmore Trail
Fillmore, IL 62032




Producers Supply Company, Inc.
121 Kiwi Drive
Waynesburg, PA 15370




Prosperity Bank
14201 Northwest Blvd.
Corpus Christi, TX 78410




Provident Farm Supply, Inc.
69616 Vineyard Road
Saint Clairsville, OH 43950




Randy's Roll Off.
500 Young Street
Nokomis, IL 62075
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 27 of 31




Ray, Don and Keiper, Reta
144 Lakeview Drive
Mathis, TX 78368




Renfrow & Company, Inc.
PO Box 3519
Corpus Christi, TX 78463-3519




Sandbags LLC
4301 S. Valley View Blvd., Ste. 19
Las Vegas, NV 89102-4008




Sideline Testing, LLC
528 W Fourth St.
Sinton, TX 78387




Sonntag, Elaine
P.O. Box 425
Sheridan, TX 77475




Southeastern Equipment Co., Inc.
P.O. Box 536
Cambridge, OH 43725




Specialty Polymer Coatings, USA, Inc.
PO Box 677976
Dallas, TX 75267-7976




Spoonster, Joseph R.
1559 Corporate Woods, Suite 250
Uniontown, OH 44685
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 28 of 31




Sprint Waste Services, LP
PO Box 732411
Dallas, TX 75373




Stark & Knoll
3475 Ridgewood Road
Akron, OH 44333




Sunbelt Equipment Marketing, Inc.
500 Davenport Drive
College Station, TX 77845




Survey Equipment Services, Inc.
1775 Westborough Drive
Katy, TX 77449




Team Industrial Services,Inc.
P.O. Box 842233
Dallas, TX 75284-2233




TEI Analytical Services, Inc.
P.O. Box 534
Washington, PA 15301




Texas First Rentals, LLC
PO Box 650869
Dallas, TX 75265-0869




Texas Fueling Services, Inc.
PO Box 207466
Dallas, TX 75320
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 29 of 31




Texas Throne
PO Box 997
Portland, TX 78374




Texas Workforce Commission
Bankruptcy Unit, Room 556
101 E. 15th Street
Austin, TX 78778-0001



TNT Crane & Rigging, Inc.
PO Box 847561
Dallas, TX 75284




Total Safety U.S., Inc.
P.O. Box 974686
Dallas, TX 75397-4686




Uline
PO Box 88741
Chicago, IL 60680-1741




United Rentals (North America) Inc.
P.O. Box 840514
Dallas, TX 75284-0514




United States Trustee
606 North Carancahua, Suite 1107
Corpus Christi, TX 78401




US Bagging
PO Box 39
Gnadenhutten, OH 44629
    Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 30 of 31




Veriforce
1575 Sawdust Road, #600
The Woodlands, TX 77380




Viking Mat Company
PO Box 842612
Dallas, TX 75284-2612




Water Transport, LLC
100 Sammi Drive
Hopedale, OH 43976




West Texas Dumpsters
6100 Lake Forrest Dr., Ste. 505
Atlanta, GA 30328




Wilgus & Company
P.O. Box 186
Cadiz, OH 43907




Worldwide Rental Services
106 South 1st Street
Martins Ferry, OH 43935




YAK MAT, LLC
P.O Box 95434
Grapevine, TX 76099-9734




YSI Incorporated
PO Box 640373
Cincinnati, OH 45264-0363
                         Case 20-20077 Document 1 Filed in TXSB on 02/11/20 Page 31 of 31




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Two Guns Consulting & Construction, LLC                                                    Case No.
                                                                                 Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Two Guns Consulting & Construction, LLC in the above captioned action, certifies
that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s)
10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



 None [Check if applicable]




 February 11, 2020                                                   /s/ Shelby A. Jordan
 Date                                                                Shelby A. Jordan
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Two Guns Consulting & Construction, LLC
                                                                     Jordan, Holzer & Ortiz, P.C.
                                                                     500 North Shoreline Blvd.
                                                                     Suite 900
                                                                     Corpus Christi, TX 78401
                                                                     361.884.5678 Fax:361.888.5555
                                                                     sjordan@jhwclaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
